Case: 14-10424      Document: 00512973288         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10424
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
WENDELL S. CHISOLM,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

COMPLAINANT UNKNOWN, Desoto Police Officer; DESOTO POLICE
DEPARTMENT; RON SMITH, Individually and In His Official Capacity as a
Desoto Police Captain; DETECTIVES, NAMES UNKNOWN; COMPLAINT,
NAME UNKNOWN, Individually, Desoto Detectives and Police Officer,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4808


Before DENNIS, SOUTHWICK and HAYNES, Circuit Judges.
PER CURIAM: *
       Wendell S. Chisolm appeals from the district court’s order dismissing her
42 U.S.C. § 1983 complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2). She
argues that her Fourth Amendment claims and her malicious prosecution




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10424    Document: 00512973288     Page: 2   Date Filed: 03/18/2015


                                 No. 14-10424

claims are not time barred. She also moves for leave to proceed in forma
pauperis (IFP) on appeal.
      By moving to proceed IFP on appeal, Chisolm is challenging the district
court’s certification that her appeal is frivolous and not taken in good faith.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); § 1915(a)(3). This court
may authorize Chisolm to proceed IFP on appeal if she demonstrates that she
is a pauper and that her appeal is taken in good faith, i.e., the appeal presents
nonfrivolous issues. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). This
court’s inquiry into the litigant’s good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
and citation omitted). If the appeal is frivolous, this court may dismiss it sua
sponte. Baugh, 117 F.3d 202 n.24; 5TH CIR. R. 42.2.
      Chisolm’s Fourth Amendment claims accrued more than four years
before she filed suit.      See Wallace v. Kato, 549 U.S. 384, 388 (2007).
Accordingly, her claims were time barred. See Hitt v. Connell, 301 F.3d 240,
246 (5th Cir. 2002); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a). Chisolm’s
reliance on Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), is misplaced. The
record contains no evidence that Chisolm was ever prosecuted or convicted of
any offense; therefore, Heck does not apply.
      Chisolm’s challenge to the dismissal of her state-law malicious
prosecution claim is likewise unavailing. See Pete v. Metcalfe, 8 F.3d 214, 219
(5th Cir. 1993). Chisolm has failed to make the requisite showing under Pete.
Therefore, she has not demonstrated that the district court abused its
discretion by dismissing this claim as frivolous. See Black v. Warren, 134 F.3d
732, 733-34 (5th Cir. 1998).




                                       2
    Case: 14-10424    Document: 00512973288     Page: 3   Date Filed: 03/18/2015


                                 No. 14-10424

      Chisolm has failed to show that her appeal involves “legal points
arguable on their merits (and therefore not frivolous).” Howard, 707 F.2d at
220 (internal quotation marks and citations omitted).       Her IFP motion is
therefore denied, and her appeal is dismissed as frivolous. See 5TH CIR. R. 42.2.
      MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS.




                                       3